DETAILED ACTION
Applicant’s amendments and remarks, filed February 16, 2022, are fully acknowledged by the Examiner. Currently, claims 1-13, 15, 16 and 22-24 are pending with claims 14 and 17-21 cancelled, claims 22-24 newly added, and claims 1-13, 15 and 16 amended. Applicant’s amendments to the claims have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the February 16, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 11-13, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deutmeyer et al. (US Pat. Pub. 2008/0188848 A1).
Regarding claim 1, Deutmeyer discloses a bipolar radiofrequency (RF) device  for treating tissue in the presence of an electrically conductive fluid (see figure 1, paras [0076] and [0079]), comprising a handpiece (handpiece 11) including a motor drive (20), a receiving channel (bore 19), a first active electrical contact on an inner wall of the receiving channel (a first contact 196 as in figure 25), and a first return electrical contact on the inner wall of the receiving channel (a second contact 196 as in figure 25), wherein the first return electrical contact is disposed proximally of the first active electrical contact on the inner wall of the receiving channel (see figure 25 with the one 196 being proximal to the other; see also [0100] providing for one of 196 to be an active and one of 196 to be a return). Deutmeyer further provides for a probe (instrument 12) comprising a proximal hub (hub 40) and an elongated shaft extending distally about a longitudinal axis from the proximal hub (defined by tube 59), the proximal hub being configured for detachable insertion into the receiving channel of the handpiece (see [0048] providing that 12 including 40 is provided to be removable). 
Deutmeyer also discloses a working end at a distal end of the elongated shaft (the distal end towards 14 as in figure 1), the working end including an active electrode (see [0087] with the electrode 170/171 being an active electrode) and a return electrode (see [0087] with the other electrode 170/171 being a return electrode), and a second return electrical located on an outer surface of the proximal hub contact (a respective one of 194 as in figure 25) and disposed proximally of a second active electrical contact on the outer surface of the proximal hub (proximal placement to the other of 194 as in figure 25) so that (1) the first return electrical contact engages the second return electrical contact when the proximal hub is inserted into the receiving channel of the handpiece, and (2) the first active electrical contact also engages the second active electrical contact when the hub is inserted into the receiving channel of the handpiece (as in figure 25).
Regarding claim 2, Deutmeyer provides for the probe to include a flow channel extending through the elongated shaft to an exit port in the proximal hub that communicates with an interior chamber in the proximal hub (channel formed within 60 and in communication with a chamber in the hub 40), wherein the handpiece comprises an outflow passageway (passageway connected to 27), and wherein an outlet end of the flow channel opens to the receiving channel through the inner wall of the receiving channel (As in figure 2 and as discussed in [0047]).
Regarding claim 3, Deutmeyer provide that the flow channel extends from a window in the working end to the exit port in the proximal hub and is configured for removal of fluids and tissue debris from a treatment site (via the suction through 72).
Regarding claim 4, Deutmeyer provides that the outflow passageway in the handpiece is configured for coupling to a negative pressure source (see the connection to the suction pump in [0047]).
Regarding claim 5, Deutmeyer provides for a first seal between the outer surface of the proximal hub and the inner wall of the receiving channel to inhibit fluid migration between (seal 50). Deutmeyer further provides that (i) where the first active electrical contact engages the second active electrical contact when the proximal hub is inserted into the receiving channel of the handpiece, and (ii) where the first return electrical contact engages the second return electrical contact when the proximal hub is inserted into the receiving channel of the handpiece (as shown in the operational positions of 194/196 as in figure 25).
Regarding claim 6, Deutmeyer provides that the first seal comprises a resilient member carried by at least one of the proximal hub and the handpiece (structure of 50 as in [0050]).
Regarding claim 7, Deutmeyer provides for a gap between the outer surface of the proximal hub and the inner wall of the receiving channel that is sufficiently large to permit fluid migration from the interior chamber in the proximal hub through the gap when the proximal hub is inserted into the receiving channel of the handpiece (via the gap to provide passage of fluid through 26 and out through 27).
Regarding claim 11, Deutmeyer discloses a bipolar RF device for treating tissue in a patient in the presence of an electrically conductive fluid (see figure 1, paras [0076] and [0079]) comprising a handpiece (handpiece 11) including a receiving channel (bore 19) and an outflow passageway (passageway connected to 27), the handpiece being adapted for gripping by the hand of the operator (11 is configured to be gripped by the hand). Deutmeyer further provides for a probe (instrument 12) comprising a proximal hub (hub 40) and an elongated shaft extending distally about a longitudinal axis from the proximal hub to a working end of the probe (defined by tube 59), the working end of the probe including an active electrode and a return electrode (see [0087] with one of the electrode 170/171 being an active electrode and the other being a return electrode), the proximal hub configured for detachable insertion into the receiving channel of the handpiece (see [0048] providing that 12 including 40 is provided to be removable), wherein a gap between an outer surface of the proximal hub and an inner wall of the receiving channel is sufficiently large to permit fluid migration through the gap when the proximal hub is inserted into the receiving channel of the handpiece (via the gap to provide passage of fluid through 26 and out through 27). 
Deutmeyer teaches a first active electrical contact on the inner wall of the receiving channel (a first contact 196 as in figure 25) and a second active electrical contact on the outer surface of the proximal hub (one of 194 as in figure 25), wherein the first and second active electrical contacts are adapted to engage one another to connect the active electrode to an RF source when the proximal hub is inserted into the receiving channel of the handpiece (as shown in the structural arrangement shown in figure 25). Deutmeyer further discloses a first return electrical contact on the inner wall of the receiving channel (a second contact 196 as in figure 25), and a second return electrical contact on the outer surface of the proximal hub (the other 194 as in figure 25), wherein the first and the second return electrical contact are adapted to engage one another to connect the return electrode to the RF source when the proximal hub is inserted into the receiving channel of the handpiece (again, as shown in the structural arrangement shown in figure 25). 
Deutmeyer also provides for a first seal in the gap between the outer surface of the proximal hub and the inner wall of the receiving channel (seal 50), and a flow channel extending through the elongated shaft and the proximal hub (channel formed within 60 and in communication with a chamber in the hub 40), the flow channel communicating with the outflow passageway in the handpiece when the proximal hub is inserted into the receiving channel of the handpiece (as in figure 2 and as discussed in [0047]), and wherein the first return electrical contact is disposed proximally of the first active electrical contact on the inner wall of the receiving channel (see figure 25 with the one 196 being proximal to the other; see also [0100] providing for one of 196 to be an active and one of 196 to be a return), and where the second return electrical contact is disposed proximally of the second active electrical contact on the outer surface of the proximal hub (proximal placement of the return 194 from the other active 194 as in figure 25 . 
Regarding claim 12, Deutmeyer provides for a selected portion of a surface of the flow channel comprises a dielectric to thereby control a distance between the active electrode and the second return electrical contact (for example, the channel includes a dielectric as in figure 13 with one of the coatings 123/125 with such controlling a distance between the electrode formed by 129 and the second return electrical contact as defined in the rejection of claim 11 above). 
Regarding claim 13, Deutmeyer provides that the distance is controlled to permit a limited RF current flow from conductive fluid in the interior chamber to said first return electrical contact and said second return electrical contact while maintaining sufficient RF current flow between the active and return electrodes in the working end for igniting a plasma about the active electrode in use (via the provision of the length between the of the insulation to provide a portion of the structure that provides for the sealing of the first and second return contact from fluid and thereby providing for focus of the energy delivery to the active and return electrodes).
Regarding claim 15, Deutmeyer provides that the first seal is effective to inhibit fluid migration between (i) where the first active electrical contact engages the second active electrical contact when the proximal hub is inserted into the receiving channel of the handpiece and (ii) where the first return electrical contact engages the second return electrical contact when the proximal hub is inserted into the receiving channel of the handpiece (as shown in the operational positions of 194/196 as in figure 25).
Regarding claim 16, Deutmeyer provides that the first seal comprises a resilient member carried by at least one of the proximal hub and the handpiece (structure of 50 as in [0050]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Deutmeyer et al. (US Pat. Pub. 2008/0188848 A1) as applied to claim 1 above, and further in view of Houser et al. (US Pat. Pub. 2012/0116388 A1).
Regarding claim 8, while Deutmeyer provides for the use of spring-loaded electrical contacts for the second active and second return electrical contacts, Deutmeyer fails to provides that such are a pair of diametrically opposed spring-loaded electrical contacts. Deutmeyer further fails to teach that the first active and first return electrical contact comprise a ring electrode extending 360º about a full circumference of the inner wall of the receiving channel.
Houser disclose a similar arrangement of using spring contacts for electrical contacts of an electrosurgical device. Houser specifically provides for a pair of diametrically opposed spring-loaded electrical contacts for an electrical path of the surgical device (see figures 10A/B with the pair of contacts at 852), and for such to interact with a corresponding 360º ring electrode (822). Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the dual spring contact and ring electrode arrangement of Houser as each of the active and return electrical contacts. Such would provide for an alternative arrangement as the existing single spring/contact arrangement in Deutmeyer which would provide an additional point of contact while also allowing for 360º rotation of one or more of the shafts as contemplated in Deutmeyer. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Deutmeyer et al. (US Pat. Pub. 2008/0188848 A1) in view of Houser et al. (US Pat. Pub. 2012/0116388 A1) as applied to claim 8 above, and further in view of Nardella et al. (US Pat. No. 5,941,876).
Regarding claim 9, while the combination above provides for the pair of diametrically opposed spring-loaded electrical contacts, and Deutmeyer provides for the use of an outer sleeve of the elongated shaft in combination with a cylindrical core member for providing a connection to the distal end of the device (see for example figure 13 with 124 being an outer sleeve, and an exposed portion as in figure 25 at 400 to connection to 401) with such extending distally of the location where the first active electrode contact engages the second active electrical contact when the proximal hub is inserted in to the receiving channel of the handpiece (as shown in figure 25). Deutmeyer provides, with respect to the embodiment in figure 13, that the outer sleeve to be the active pole of the electrical energy delivery, and thus fails to specifically provide that the outer sleeve is specifically connected as a return path for the electrode. Houser fails to cure this deficiency.
Nardella discloses a similar electrosurgical rotary device which contemplates the opposite arrangement of electrosurgical poles. That is, Nardella specifically contemplates for the outer sheath to be a return electrode and for the inner conductive portion to the be active electrode. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have swapped the arrangement of the poles of Deutmeyer in view of the teaching of Nardella. Nardella readily provides that the opposite arrangement of poles works equally as well as that of Deutmeyer to provide for electrosurgical energy delivery during rotary cutting so as to effectuate cutting and removal of tissue from a surgical site. 
Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Deutmeyer et al. (US Pat. Pub. 2008/0188848 A1) as applied to claim 1 above, and further in view of Nardella et al. (US Pat. No. 5,941,876).
Regarding claims 22-24, Deutmeyer teaches that the elongated shaft includes an outer sleeve and an inner sleeve concentrically received within the outer sleeve (see for example, the arrangement in figure 13), but fails to provide that the outer sleeve is electrically connected to the second return electrical contact, and the inner sleeve is electrically connected to the second active electrical contact. Nardella discloses a similar electrosurgical rotary device which contemplates the opposite arrangement of electrosurgical poles. That is, Nardella specifically contemplates for the outer sheath to be a return electrode and for the inner conductive portion to the be active electrode. Therefore, it is the Examiner’s position that it would have been obvious to one of ordinary skill in the art at the time of filing to have swapped the arrangement of the poles of Deutmeyer in view of the teaching of Nardella. Nardella readily provides that the opposite arrangement of poles works equally as well as that of Deutmeyer to provide for electrosurgical energy delivery during rotary cutting so as to effectuate cutting and removal of tissue from a surgical site. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed February 16, 2022 with respect to the prior rejections of independent claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ronald Hupczey, Jr./            Primary Examiner, Art Unit 3794